 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7   E-mail: nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                            18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                   GOVERNMENT’S NOTICE OF INTENT
13           vs.                                      TO INTRODUCE PRIOR ACTS
                                                    PURSUANT TO FED. R. EVID. 404(b)
14
      Scott Daniel Warren,
15
                              Defendant.
16
17         The United States of America, by and through counsel undersigned, hereby provides
18   notice pursuant to Federal Rule of Evidence 404(b) that it intends to admit the following
19   other acts evidence:
20                                         June 16, 2017
21         At approximately 2:35 p.m. on June 16, 2017, Susannah Brown texted the defendant
22   the following message: “Do you have a safe phone with you? I’d like to talk.” About an
23   hour later, at 3:24 p.m., the defendant texted Emily Saunders the following message: “FYI
24   susannah might be calling you.” She responded at approximately 4:05 p.m. with “Not sure
25   why. We are meeting after work[.]” This was the same day that Border Patrol executed a
26   search warrant at a No More Deaths camp in Arivaca, Arizona, and arrested four illegal
27   aliens who stayed at the camp for approximately two days.
28   ///
 1                                        October 7-9, 2017
 2            Beginning on October 7, 2017, at approximately 10:30 a.m. and continuing to 11:00
 3   a.m., Irineo Mujica and Emily Saunders texted about the location of an illegal alien that
 4   was in distress in the desert near Ajo.
 5            Beginning at about 3:00 p.m., the defendant began coordinating with Susannah
 6   Brown, “Ana” and “Gabe” to locate this illegal alien.
 7            •     At about 3:05 p.m., “Ana,” using Brown’s phone, sent a text to the defendant,
 8   saying “Hey Scott, so we are still looking. Are there any blue blank food signs in Ajo? He
 9   says that he’s on the shoulder of a bridge/overpass with no road beneath it, and we’re not
10   quite sure anymore where that might be, aside from a cemetery existing –Ana[.]”
11            •     A little over an hour later, “Gabe,” using Brown’s phone, sent a text to the
12   defendant, saying “Hey Scott, has anyone gone down to Why/Organ Pipe? We’re going
13   down now if no oh else has-Gabe.” When the defendant responded in the negative, “Gabe”
14   texted “Okay cool. We are planning to search there as soon as we get back to the barn.”
15            •     At 5:30 p.m., the defendant received a text message from Brown, saying that
16   she just got back and “Gabe & Ana headed down to Why.” Shortly thereafter, Brown texted
17   again, saying “I just got a call…From some friends in Why. Our friend is at their house.
18   Can you get me Ana’s phone #[.]” The defendant responded by asking if he should “come
19   over now[,]” and when Brown indicated that she’s “not sure [she] can do much[,]” the
20   defendant offered to “take over.” Brown then asked the defendant to “come over” so she
21   “can give [him] contact info?” 1 The defendant agreed.
22            On October 8 just before 10:00 a.m., the defendant asked Brown if she had “a few
23   minutes to come out to the 5 acres this morning?” Brown agreed that she could come out
24   “in an hour or so[,]” and the defendant said that he and “Em” “might be gone but Ana will
25   be here.” Brown asked the defendant if he “want[s] to stop by here briefly[,]” and the
26
27
     1
         There is no exchange of contact information over text between the defendant and Brown
28       on that day.

                                                 -2-
 1   defendant said that they will “if we leave before you get here[.]” Brown then said she will
 2   text when she is leaving and, about an hour later at 11:26 a.m., texted that she is “heading
 3   out[.]” That evening, just before 6:00, the defendant gave “Violet” Ana’s phone number so
 4   that she can “let them know myself and two other[s] will be rolling into the barn around 9
 5   am” the next day.
 6          On October 9 at 10:20 a.m., Brown emailed the defendant and wrote that she was
 7   going to Phoenix on a pre-planned trip, hoped to be back in time for an Ajo Samaritans
 8   meeting, and “will touch base later.” The defendant responded that it “turns out a Tucson
 9   NMD crew is arriving today and staying through Wed[nesday,] so that will be helpful.”
10   That afternoon, at about 3:10 p.m., Violet confirmed that the defendant or “Emily” are
11   planning on “dropping by the barn today?” The defendant then asked Saunders if she “can
12   find out if they brought ajo dodge.”
13          Respectfully submitted this 30th day of September, 2019.
14                                             MICHAEL BAILEY
15                                             United States Attorney
                                               District of Arizona
16
                                               /s/ Anna R. Wright & Nathaniel J. Walters
17
18                                             ANNA WRIGHT &
                                               NATHANIEL J. WALTERS
19
                                               Assistant U.S. Attorneys
20
21   Copy of the foregoing served electronically or by
22   other means this 30th day of September, 2019, to:
23   All ECF participants
24
25
26
27
28


                                                -3-
